Title: To James Madison from Richard Söderström, 10 January 1805 (Abstract)
From: Söderström, Richard
To: Madison, James


10 January 1805, Washington City. “The 8th: Instant I was Honerd by recieving your letter of the 27th. Decer: Ao: Pto. [not found], Inclosing Copies of two letters concerning the Capture of two American Vessels by French Crusers, suposed within the territory of the Island St. Bartholemew, Both of these two mentioned letters as well as all the proves & documents Relative to these two American Vessels, Called the Matilda and Reliance, which, as mentioned above, shall have been Captured within the territory of St. Bartholemew by french armed Vessels, where immideately by me forwarded to His Swedish Majesty’s Minister for foreign affairs at Stockholm. In the month of September 1799. I forwarded to Sweden the above mentioned documents and Some time in the Summer in the year 1800. I recieved answer, with information that the Documents relative to these Vessels had arrived safe, And been laid before the King my Master, after which, His Majesty had directed that all the documents concerning sd: Vessels should without delay be forwarded to St. Bartholemew with directions to the proper tribunal there, to make further enquierys and examin into the true Merrits of these two Cases, and report upon sam⟨e⟩ as soon as possible. This enquiery and examination shall have taken place and all the documents returned again to Stockholm, But the King and His Ministers shall not have been Satisfied with the Information and new evidences which shall have come forward, And consequentely the papers the Second time shall have been send out for a new trial to St. Bartholemew. If I recollect the Content of the Ministers letters to me, which I have not with me here, but of which, is, a translation in your office, Mr: Wall shall when the first enquiery took place, given some Contradictory answer to what he shall have Stated in his letter to Gouvernour af Trolle the 20th: May 1799. Some time in the month of Decer: 1800. I informed General Marshall about the first answer I had received from Sweden regarding these two Vessels, and some time in the month of January 1802. I had the Honor to deliver in your Office translation of my last information I had recieved. I have Since written to the minister, and recieved for answer that the business had been for some reason or other delay’d at St. Bartholemew. I can assure you that I shall loose no time but with first opportunity remind His Majesty’s minister for foreign affairs of the neccessity of having this disagreeable business determin’d upon and Settled, trusting that you will be assured that I have not neglected any thing or been the Cause of the delay.”
